EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Jeremy Harrison on 01 February 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
“the drive cables” in line 15 is amended to --the pair of drive cables--
Claim 5 is amended as follows:
“a direction perpendicular” in line 10 is amended to --the direction perpendicular--
Claim 6 is amended as follows:
“the drive cables” in line 5 is amended to --the pair of drive cables--
Claim 7 is amended as follows:
“the axle is made of the non-conductive material and defines” in line 2 is amended to --the axles defines--
“the electrical conductor” in lines 3 and 6 (two instances) is amended to --the insulated electrical conductor--
Claim 8 is amended as follows:
“the electrical conductor” in lines 2 and 6 (two instances) is amended to --the insulated electrical conductor--
“coupled thereto and the jaw holder is made of at least one non-conductive material and comprises” in line 3 is amended to --coupled thereto and comprises--
Claim 12 is amended as follows:
“a direction perpendicular” in line 10 is amended to --the direction perpendicular--
Claim 13 is amended as follows:
“the electrical conductor” in line 2 is amended to --the insulated electrical conductor--
Claim 16 is amended as follows:
“the axle is made of the non-conductive material and defines” in line 2 is amended to --the axles defines--
“the electrical conductor” in lines 3 and 6 (two instances) is amended to --the insulated electrical conductor--
Claim 18 is amended as follows:
“the electrical conductor” in lines 3 and 6 (two instances) is amended to --the insulated electrical conductor--
“coupled thereto and the jaw holder is made of at least one non-conductive material and comprises” in lines 3-4 is amended to --coupled thereto and comprises--
Claim 21 is amended as follows:
“rotation of the axle;” in line 13 is amended to --rotation of the axle, wherein an end cap that receives an end of the axle is secured at the open-ended slot;--
“the electrical conductor” in line 16 is amended to --the insulated electrical conductor--
Claim 22 is amended as follows:
“the drive cables” in line 2 is amended to --the pair of drive cables--
Election/Restrictions
Claims 1-8, 10-18 and 22-24 are allowable. The restriction requirement between species A-E, as set forth in the Office action mailed on 09 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 July 2020 is fully withdrawn.  Claims 7-8 and 16-18, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-8, 10-18 and 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Manzo et al. (US 2010/0016852), Burbank (US 2010/0016853), and Robert (US 2018/0098780), fails to reasonably teach or suggest an open-ended slot extending to an outer periphery of a clevis in a direction perpendicular to the pivot axis of an axle, wherein an end cap that receives an end of the axle is secured at the open-ended slot when considered in combination with the additional claim limitations. It is noted that Manzo teaches an open-ended slot having an axle secured at the open-ended slot, however the open-ended slot does not extend to an outer periphery of the distal clevis as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794